EXHIBIT 10.16
December 18, 2008
Mr. Robert J. Keegan
The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316
Dear Bob:
     The purpose of this agreement is to supplement and amend the existing
agreement between you and The Goodyear Tire & Rubber Company (“Goodyear” or the
“Company”), dated September 11, 2000 (the “2000 Agreement”), and to amend and
restate the supplemental letter agreement between you and Goodyear, dated
February 3, 2004.
     In consideration for our respective promises made herein and the continuing
promises made in the 2000 Agreement, you and Goodyear agree as follows:
     1. Severance Compensation. Subject to the provisions, and upon compliance
with the conditions, specified in this Agreement, upon the termination of your
employment with Goodyear under either of the circumstances described in
subparagraphs (a) or (b) below, Goodyear will pay you, within 60 days of the
termination of your employment, a lump sum (net of required withholdings) equal
to two times the sum of your annual base salary and your target bonus then in
effect under the Goodyear Performance Recognition Plan or the Goodyear
Management Incentive Plan, or any equivalent successor plan (“PRP”).
Additionally, Goodyear will pay you, on or before March 15 of the following
year, the pro rata portion of the lesser of (i) your target bonus under
Goodyear’s PRP for the fiscal year in which the termination occurred or
(ii) 0.75% of EBIT (as defined in the Goodyear Management Incentive Plan), based
on the number of days in that fiscal year that have elapsed up to the date of
your termination and, with respect to clause (ii), the actual EBIT performance
of the Company for that entire fiscal year as determined by the Compensation
Committee of the Board of Directors.

  (a)   Termination of your employment by Goodyear without Cause. For this
purpose, “Cause” shall mean:

  (i)   a significant violation by you of Goodyear’s policies, grossly
incompetent performance or other gross misconduct on your part;     (ii)   a
material breach by you of the terms of this Agreement or the 2000 Agreement;

 



--------------------------------------------------------------------------------



 



  (iii)   your prolonged or repeated absence from duty without consent of the
Board of Directors of Goodyear for reasons other than your incapacity due to
illness;     (iv)   your acceptance of employment with another employer; or    
(v)   your conviction of a crime other than minor traffic offenses.

  (b)   You terminate your employment with Goodyear for Good Reason; provided
the notice referred to below must be provided within ninety days of the
occurrence of the Good Reason. For this purpose “Good Reason” shall mean:

  (i)   a material breach by Goodyear of the terms of this Agreement or the 2000
Agreement; or     (ii)   a material reduction by Goodyear of your titles,
positions, duties, and/or authority.

If you seek to terminate your employment for Good Reason, you must provide the
Board of Directors of Goodyear thirty days advance written notice of your
intention to terminate your employment for Good Reason and shall only be
entitled to terminate your employment for Good Reason if Goodyear fails to cure
the alleged Good Reason to your reasonable satisfaction during such thirty-day
period.
     It is understood that the severance compensation provided for in this
Agreement will not be paid, and this Agreement will terminate, in the event of
any of the following:

  — termination of your employment because of your death or disability;     —
termination by Goodyear for Cause;     — any termination by you in the absence
of Good Reason, or more than one hundred twenty days after the Good Reason
purporting to be the basis for the termination; or     — any termination
following a change in control of Goodyear, in which case you would receive
benefits pursuant to the terms of Goodyear’s change in control severance plan
for executives, as described in the 2000 Agreement.

     Payment of the severance compensation specified in this paragraph 1 shall
be (A) in lieu of any compensation or payment that may otherwise be payable to
you pursuant to any severance or similar plan or arrangement of Goodyear and
(B) conditioned upon your delivery of a waiver and release signed by you within
60 days of the termination of your employment, in the form reasonably required
by Goodyear.
     2. Full-Time Services. You will devote substantially all your business time
and effort to the performance of your duties to Goodyear and its subsidiaries,
except for service as a

2



--------------------------------------------------------------------------------



 



director or trustee of other corporations or organizations that are not in
competition with Goodyear or any of its subsidiaries, except that, you will
obtain the prior approval of the Compensation Committee of the Board of
Directors before accepting a position as a director or trustee of any for profit
entity.
     3. Exclusive Remedy. It is understood that Goodyear may terminate your
employment at any time and nothing in this Agreement is intended to require, or
shall be construed as requiring, Goodyear to allow you to continue actively
performing any of your duties. Irrespective of whether the termination of your
employment is without Cause, for Good Reason or for any other reason or for no
reason, you will not be entitled to any severance compensation from Goodyear
under this Agreement or otherwise, except to the extent and under the conditions
set forth in this Agreement, which severance compensation will be your exclusive
remedy.
     4. Term. The term of this Agreement shall be from February 3, 2004 to
February 28, 2012, unless sooner terminated pursuant to its terms or by the
mutual written consent of both you and Goodyear. The parties may also extend
this Agreement for subsequent terms upon mutual written agreement.
     5. 2000 Agreement. Except as they relate to the severance payments
described in paragraph 1 of this Agreement, the provisions of the 2000 Agreement
shall remain in effect, subject to the terms of Goodyear’s respective
compensation and benefit plans as they may be in effect from time to time.
     6. Non-Compete. If your employment with Goodyear is terminated for any
reason entitling you to receive the severance compensation benefits pursuant to
paragraph 1 of this Agreement, then for a period of two years immediately
following the date of your termination, you agree to abide by the following
covenants and restrictions:

  (a)   You shall not participate as an owner, shareholder (except for an
interest of less than one percent in the shares of a pubic company), director,
officer, employee, consultant or otherwise in any business that competes with
Goodyear in the manufacture, distribution or sale of any Goodyear product.    
(b)   You shall not directly or indirectly solicit or encourage any Goodyear
employee to leave Goodyear or to accept a position with any other company.    
(c)   You shall not use or disclose to anyone any confidential information
regarding Goodyear.

     In the event of a breach or threatened breach of any term of this paragraph
6, Goodyear shall be entitled to injunctive relief and/or damages. You and
Goodyear agree that breach of these provisions would cause irreparable injury to
Goodyear for which there would be no adequate remedy at law, due among other
reasons to the inherent difficulty of determining the precise impact of and
causation for loss of customers/consumers or key employees or having
confidential information disclosed.

3



--------------------------------------------------------------------------------



 



     7. Choice of Law. Except to the extent preempted by federal law, this
Agreement and the 2000 Agreement shall be governed by and construed in
accordance with the laws of Ohio, other than laws that might otherwise refer
construction or interpretation of this provision to the substantive law of
another jurisdiction.
     8. Binding Effect. This Agreement shall be binding on and inure to the
benefit of your heirs and representatives and the successors and assigns of
Goodyear.
     9. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of you and Goodyear under this Agreement
shall survive the expiration of this Agreement and the termination of your
employment with Goodyear.
     10. Non-Alienation. No benefits payable under this Agreement shall be
pledged or assigned in anticipation of payment either by voluntary or
involuntary acts, or by operation of law.
     11. Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to you at the last address you have filed in
writing with the Company or, in the case of the Company, to its principal
executive offices.
     12. Severability. The agreements contained herein and within the release
prescribed by paragraph 1 (“Release”) shall each constitute a separate agreement
independently supported by good and adequate consideration, and shall each be
severable from the other provisions of the Agreement and such Release. If an
arbitrator or court of competent jurisdiction determines that any term,
provision or portion of this Agreement or such Release is void, illegal or
unenforceable, the other terms, provisions and portions of this Agreement or
such Release shall remain in full force and effect, and the terms, provisions
and portions that are determined to be void, illegal or unenforceable shall
either be limited so that they shall remain in effect to the extent permissible
by law, or such arbitrator or court shall substitute, to the extent enforceable,
provisions similar thereto or other provisions, so as to provide to Goodyear, to
the fullest extent permitted by applicable law, the benefits intended by this
Agreement and such Release.
     13. Acknowledgments. In addition to any other rights or remedies, whether
legal, equitable, or otherwise, that each of the parties to this Agreement may
have, you acknowledge that:

  (a)   The covenants incorporated in paragraph 6 (“Covenants”) are essential to
the continued good will and profitability of Goodyear;     (b)   Your breach of
any of the Covenants will result in your immediate forfeiture of all rights
under this Agreement; and in the event of any such breach by you, you shall, at
Goodyear’s request, return all payments made pursuant to this Agreement;     (c)
  You have broad-based skills that will serve as the basis for employment
opportunities that are not prohibited by the Covenants; and

4



--------------------------------------------------------------------------------



 



  (d)   When your employment with Goodyear terminates, you will be able to earn
a livelihood without violating any of the terms of this Agreement.

     In addition, you acknowledge that you have signed and are bound by the
terms of The Goodyear Tire & Rubber Company Associate Confidentiality and
Intellectual Property Agreement (“ACIPA”) and agree that the ACIPA shall remain
in full force and effect and your obligations under it are not affected by this
Agreement.
     14. Amendment. This Agreement and the 2000 Agreement may be amended or
cancelled by mutual written agreement of you and Goodyear without the consent of
any other person.
     If you concur with the provisions of this Agreement, please sign two copies
and return one to the Company.

                  Very truly yours,    
 
                THE GOODYEAR TIRE & RUBBER COMPANY
 
           
 
  By:   /s/ Joseph B. Ruocco    
 
     
 
Joseph B. Ruocco    
 
      Senior Vice President    
 
      Human Resources    
 
           
 
  Attest:   /s/ C. Thomas Harvie    
 
     
 
C. Thomas Harvie    
 
      Secretary    

     
AGREED:
   
/s/ Robert J. Keegan
   
 
Robert J. Keegan
   
 
   
Dated: December 18, 2008
   

5